IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                  NOS. AP-76,758, AP-76,759, AP-76,760 & AP-76,761



                      EX PARTE RICARDO CAVAZOS, Applicant



              ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
                CAUSE NOS. 51,006-C, 51,007-C, 51,008-C & 51,009-C
                       IN THE 251ST DISTRICT COURT
                           FROM POTTER COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count

of sexual assault, two counts of aggravated sexual assault, and one count of indecency with a child.

He was sentenced to imprisonment for twenty years on the sexual assault count, for life and sixty

years on the aggravated sexual assault counts, and for ten years on the indecency with a child count.

The Seventh Court of Appeals dismissed his appeals. Cavazos v. State, Nos. 07-10-00391-CR, 07-
                                                                                                      2

10-00392-CR, 07-10-00393-CR & 07-10-00394-CR (Tex. App.–Amarillo Oct. 6, 2010, no pet.).

          Applicant contends that his trial counsel rendered ineffective assistance because he failed to

timely file notices of appeal. We remanded these applications to the trial court for findings of fact

and conclusions of law.

          The trial court found that there is no evidence in the record that trial counsel timely filed

notices of appeal and complied with Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988). We

find that Applicant is entitled to the opportunity to file out-of-time appeals of the judgments of

conviction in cause numbers 51,006-C, 51,007-C, 51,008-C, and 51,009-C from the 251st Judicial

District Court of Potter County. Applicant is ordered returned to that time at which he may give

written notices of appeal so that he may then, with the aid of counsel, obtain meaningful appeals.

Within ten days of the issuance of this opinion, the trial court shall determine whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall be

calculated as if the sentences had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute appeals, he must take affirmative steps

to file written notices of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: March 28, 2012
Do Not Publish